DETAILED ACTION
Response to Amendment
Claims 1-20 are pending. Claims 11 and 16 are amended.
Response to Arguments
Applicant's arguments filed 3 March, 2022 have been fully considered but they are not persuasive. With respect to the arguments on page 10-11, Representative cites col. 10, lines 30-50 and col. 15, line 50 – col. 16, line 5 as supporting the reading of the reference to specify the IVC is calculated only after internal content changes. Examiner agrees that the majority of the specification, including Fig. 1, does support this interpretation as being directed to the non-original document. However, examiner notes that these and other passages have alternate embodiments also indicated. 

Wilson states:

“The IVC, therefore, is not calculated from the original data sequence, but instead from a modified data sequence, which has at least one element, between a first and final element, which is different from, or omitted from, the original data sequence. This is another violation of the prior art paradigms for document security, because in some embodiments, the IVC is calculated after internal content changes, such as substitutions and omissions, are made to a data sequence, and associated with the unmodified data sequence. Thus, in those embodiments, the IVC is not calculated using the data sequence with which it is associated. In some embodiments, associating an IVC with the original data sequence comprises inserting the IVC into the electronic document from which the data sequence was generated. In some embodiments, associating an IVC with the original data sequence 

By specifying that in SOME embodiments the IVC is calculated after the content changes, and this is a violation of prior art paradigms, this indicates in both the prior art as well as some embodiments it is possible to generate the IVC before modification.

Examiner agrees that methods 100 and 200 can show creating the IVC on the verifiable state, as the representative points out and indicated in Fig. 2.  However, Fig. 2 also indicates “Identify section of copy corresponding to original data sequence” in 203 followed immediately by “Identify original IVC” in 205. This indicates that while the representative is pointing to 211 which is an IVC for the modified sequence, the IVC of 205 is directed to the original data. This is done at both the whole document level and the content level. Col. 14 demonstrates this, the relevant portions are highlighted below:

For document level and content level IVCs:
“Some documents may have multiple IVCs corresponding to different portions of a document. For example, a document may have printed in the footer of each page an IVC corresponding to each of: the entire document, the current page, the preceding page, the following page, the cumulative portion of the document starting at the beginning and going through the end of the current page, and the cumulative portion of the document starting at the beginning of the 

To show this can be on unaltered data:
“The first IVC on each page is identical, and corresponds to the IVC for the entire document. The recipient scans the document to produce an electronic version, thus completing block 201. The first IVC to be reproduced for integrity verification purposes is the IVC corresponding to the entire document. The entire document, possibly omitting a cover page and appendices, is identified as the section corresponding to the original IVC in block 203. In some embodiments however, the integrity test may apply to only a relatively small portion of a document. In block 205, the IVC is identified, possibly from a plurality of IVCs in a document footer, or else is provided from outside the document” col. 14, lines 45-60.

Thus to summarize, while Fig. 2 does show what the representative argues with respect to the modified sequence, see 209 and 211; Fig. 2 also shows what the examiner is interpreting as reading on the claim, see 203 and 205.

    PNG
    media_image1.png
    693
    810
    media_image1.png
    Greyscale


Applicant does not provide further arguments with respect to amended claim 11 and 16 pending seeing the rejection for these new amendments. Examiner notes the limitations of 11 and 16 still appear to be taught by the combination of Balinsky/ Wilson/ Mather. In particular, with respect to the limitation in claim 11 “wherein the content level security code is generated before any alteration to the document” this is what is argued already with respect to claim 1, which is disclosed by Wilson Fig. 2, 203, 205 and col. 14, and “wherein the content level security code is generated based on a two- dimensional continuous region that defines the subset of the document”, a 2D continuous region could be interpreted as a page, as pages are claim 16 “that receives the document” Balinsky discloses “In another implementation, user 206 may receive (e.g. via disk or email) a copy of encrypted version 210. User 206 may download encrypted version 210 onto storage 216, which may be a hard drive on a personal computer” [0061] and Wilson indicates “In block 1001, a copy of the document published in block 913 is received. Examples include that a PDF document may be read from a computer readable medium, a facsimile or email bitstream may arrive, and a paper document is obtained” col. 25, lines 15-25 and “A user merely needs to send document 1603 to a printer or email inbox, such as printer 1604 and email inbox 1605, which has been designated as a recipient node for triggering a database entry by an administrator of intranet 1601” col. 33, lines 40-50.
All other arguments are by similarity or dependency and are addressed by the above.
Note on a potential path to allowance: Examiner recommends amending the claims to reflect what is in the publication of the specification [0051]: “The CAV module 114-2 may generate validation codes for the content area 152-2 and the content areas 152-1 and 152-3. The CAV module 114-2 may perform analysis using the second context dictionary 116-2 that contains the same templates and criteria as the first context dictionary 116-1 the CAV module 114-1 used to generate the document level security code and the content level security codes”.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 9, 11, 12 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Balinsky et al. (US 20120185759 A1) in view of Wilson (IDS: US 7676501 B2) in view of Mather (US 20100146013 A1).

Regarding claims 1 and 11 and 16, Balinksy et al. disclose a computer-implemented method comprising; a system, the system comprising: a memory, the memory containing one or more instructions; and a processor, the processor communicatively coupled to the memory, the processor, in response to reading the one or more instructions, configured to; and computer program product, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions configured to: receiving, by a first computer system and through a first network, a document from a second computer system (shared digital document may be edited collaboratively in a document workflow by a plurality of user profiles in a computer network, digital documents accessed by With respect to claim 11 in particular, Balinsky indicates “The digital document may be edited by a plurality of users ordered in an editing workflow. Different users in the workflow may access the document in environments with different levels of security and may be granted different access to the digital document. In an embodiment, each user may be uniquely assigned access to each part of the document on an individual, e.g., part-by-part, basis. For example, access rights to each of the With respect to claim 16 in particular, Balinksy teaches “any party that receives the document” as Balinsky indicates, “In another implementation, user 206 may receive (e.g. via disk or email) a copy of encrypted version 210. User 206 may download encrypted version 210 onto storage 216, which may be a hard drive on a personal computer” ([0061]).

Balinsky et al. do not explicitly disclose performing, by the first computer system and based on the document level security code, a first validation operation; determining, by the first computer system and based on the performing the first validation operation, the document is an altered document; executing, by the first computer system and in response to determining the document is an altered document, a second validation operation on the altered document; and detecting, by the first computer system and based on the second validation operation on the altered document, an alteration status of the document. Balinksy et al. do not explicitly disclose the document is a self-contained singularly stored document. With respect to claims 1 and 11 in 

Wilson teaches receiving, by a first computer system and through a first network, a document from a second computer system (“an independent database can at least verify the document's existence as of a certain date.  In some embodiments, control node 1606 can further determine that a received document is sent from a previously identified computer outside security module 1609 of server 1607, such as computer 1617, if an authorized user is logged into intranet 1601 from a remote location”, col. 33, lines 50-60); receiving, by the first computer system and through a second network, a document level security code (documents tamper evident with cryptographic level security, abstract); receiving, by the first computer system and through the second network, a content level security code (subset of document elements excluded from calculation of IVC, determine if tampering of substantive content, col. 5, lines 45-60, dividing into 12 sections, IVC in hex for pages, col. 27, lines 50-65), wherein the document level security code is generated before any alteration to the document (“The IVC, therefore, is not calculated from the original data sequence, but instead from a modified data sequence, which has at least one element, between a first and final element, which is different from, or omitted from, the original data sequence. This is another violation of the prior art paradigms for document security, because in some embodiments, the IVC is calculated after internal content changes, such as substitutions and omissions, are made to a data sequence, and associated with the unmodified data sequence. Thus, in those embodiments, the IVC is not calculated using the data sequence with which it is associated. In some embodiments, associating an IVC with the original data sequence comprises inserting the IVC into the electronic document from which the data sequence was generated. In some embodiments, associating an IVC with the original data section corresponding to the original IVC in block 203. In some embodiments however, the integrity test may apply to only a relatively small portion of a document. In block 205, the IVC is identified, possibly from a plurality of IVCs in a document footer, or else is provided from outside the document” col. 14, lines 45-60, see also Fig. 2); performing, by the first computer system and based on the document level security code, a first validation operation (“In block 213, the original IVC and the newly calculated IVC are compared.  In some embodiments, only a portion of the original IVC is provided for comparison.  In block 215, an integrity decision is made using the results of the comparison in block 213.  If the IVCs for the tested section of the document match, the integrity decision is likely to pass”, col. 15, lines 20-30); determining, by the first computer system and based on the performing the first validation operation, the document is an altered document (if the IVCs do not match, col. 15, lines 25-35); executing, by the first computer system and in response to determining the document is an altered document, a second validation operation on the altered document (“blocks 203 through 215 may need to be repeated for individual pages. In the event that individual pages need to be checked for the possibility that one has been substituted or altered, the IVCs of each individual page and cumulative subsections of the document may be checked in accordance with method 200”, col. 15, lines 25-35, different integrity verification functions, col. 20, lines 30-

Wilson further teaches the entirety of the received document is viewable and modifiable by any party (“Several retention policies may be implemented. For example, if multiple identical documents are discovered, or documents having disposable changes, one or two full copies may be retained intact, while the others are selected for deletion”, col. 17, lines 50-65, “For example, for a document which is an executable computer program, an IVC may be generated for the entire file”, col. 18, lines 55-65, and “The tandem combination of methods 100 and 400, and even method 100 alone, may be used with or without a prior art hash of an entire document”, col. 21, lines 10-30). With respect to claim 11 in particular, Wilson also teaches “wherein the content level security code is generated based on a two- dimensional continuous region that defines the subset of the document”, a 2D continuous region could be interpreted as a page, as pages are 2D, and continuous in the sense there are words surrounded by a border of white pixels, and pages are a subset of the whole document, which is what is disclosed for instance in col. 14, lines 15-35. This could also be interpreted as a single paragraph which may also have an IVC (col. 24, lines 5-10). As existing OCR systems can identify paragraphs using the pattern of spacing between the sections, the paragraph which contains words within a block can also be interpreted as a “continuous region”. With respect to claim 16 in particular “any party that receives the document” Wilson indicates “In block 1001, a copy of the document published in block 913 is received. Examples include that a PDF document may be read from a computer readable medium, a facsimile or email bitstream may arrive, and a paper document is obtained” (col. 25, lines 15-25) and “A user merely needs to send document 1603 to a printer or email inbox, such as printer 1604 and email inbox 1605, which has been designated as a recipient node for triggering a database entry by an administrator of intranet 1601” (col. 33, lines 40-50).

Balinksy et al. and Wilson are in the same art of document alteration tracking and security (Balinksy et al., abstract; Wilson, abstract). The combination of Wilson with Balinksy et al. adds the functionality of performing a validation. It would have been obvious at the time of filing to one of ordinary skill in the art to combine the IVCs of Wilson with the invention of Balinksy et al. as IVCs were known at the time of filing, the combination would have predictable results, and as Wilson indicates this will enable reliable tamper detection (abstract), which will improve the overall security of the document sharing system of Balinksy et al..

Balinksy et al. and Wilson do not explicitly disclose the document is a self-contained singularly stored document.

Mather teaches a document is a self-contained singularly stored document (The self-referential binary type is an element in embodiments of the disclosed storage protocol that helps ensure that files are both self-contained, binary unambiguous and stable for the purposes of reader/writer algorithms. They are also relatively compact, as it allows explicit binary type identification for individual records or slots by guids, yet while using typically far less than the 

Balinsky et al. and Mather are in the same art of data and document storage (Balinsky et al., abstract; Mather, abstract). The combination of Mather with Balinksy et al. and Wilson will enable the use of a self-contained singularly stored document. It would have been obvious at the time of filing to one of ordinary skill in the art to combine the document type of Mather with the invention of Balinksy et al. and Wilson as this was known at the time of filing, the combination would have predictable results, and as Mather indicates this makes it stable for the purposes of reader/writer algorithms ([0140]) and storage requirements are reduced ([0789]), which are benefits in the area of data storage.

Regarding claims 2 and 12, Balinksy et al. and Wilson and Mather disclose the method and system of claims 1 and 11. Balinksy et al. and Wilson further disclose/teach the document includes one or more critical content sections; the alteration status of the document is innocuous data loss; and the method further comprises: presenting, by the first computer system, the altered document (Wilson, “Printed and imaged documents may now be rendered tamper evident, at least with regard to substantive content.  Risks of some non-literal document changes, such as font, spacing, alignment, and other formatting commands, may need to be tolerated. However, a degree of content verification is now possible for printed documents that 

Regarding claim 9, Balinksy et al. and Wilson and Mather disclose the method of claim 1. Balinksy et al. and Wilson further indicate the first network and the second network are the same network (Balinksy et al., “Each user, profile, or account may have access information to .

Claims 3 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Balinsky et al. (US 20120185759 A1) and Wilson (IDS: US 7676501 B2) and Mather (US 20100146013 A1) as applied to claim 1 and 11 above, further in view of Chowdry et al. (US 20040162076 A1).

Regarding claims 3 and 13, Balinksy et al. and Wilson and Mather disclose the method and system of claims 1 and 11. Wilson further teaches document includes one or more critical content sections, and wherein the alteration status of the document is that the one or more critical content sections is altered (“Printed and imaged documents may now be rendered tamper evident, at least with regard to substantive content.  Risks of some non-literal document changes, such as font, spacing, alignment, and other formatting commands, may need to be tolerated. However, a degree of content verification is now possible for printed documents that had not previously been available. Additionally, near duplicate files may be found rapidly, by comparing IVCs of substantive content, which ignore unimportant changes”, col. 5, lines 55-65, 

Balinksy et al. and Wilson and Mather do not disclose generating, by the first computer system, a response, wherein the response includes a request to resend the document; and transmitting, to the second computer system, the response.

Chowdry et al. teach if the alteration status of the document is that the one or more critical content sections is altered generating, by the first computer system, a response, wherein the response includes a request to resend the document; and transmitting, to the second computer system, the response (accessing documents and resources located on a remote computer, abstract, [0001], allow the user to select one printer for a print job, this service can provide directions from the users current location to a specified printer for ease of document retrieval, [0019],  “Wireless device 100 receives the message and decrypts it using the same key used to 

Balinksy et al. and Wilson and Chowdry et al. are in the same art of document alteration tracking and security (Balinksy et al., abstract; Wilson, abstract; Chowdry et al., [0157]). The combination of Chowdry et al. with Balinksy et al. and Wilson and Mather adds the functionality of a request to resend the document. It would have been obvious at the time of filing to one of ordinary skill in the art to combine the request of Chowdry et al. with the invention of Balinksy et al. and Wilson and Mather as resend requests were known at the time of filing, the combination would have predictable results, and as Chowdry et al. indicate this will enable ease of document retrieval ([0019]) and “By allocating the task of key generation to PC 102, the present system and method are able to leverage the relatively large computing power of PC 102 as compared to that of wireless device 100, thus improving system performance” ([0219]), which will improve the overall user ease of access in the document sharing system of Balinksy et al. and Wilson and Mather. 

 Claims 4, 5, 14, 15, 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Balinsky et al. (US 20120185759 A1) and Wilson (IDS: US 7676501 B2) and Mather (US 20100146013 A1) as applied to claims 1, 11, and 16 above, further in view of Young et al. (US 20120330887 A1).

Regarding claims 4 and 14 and 17, Balinksy et al. and Wilson and Mather disclose the method/system/CRM of claims 1, 11, and 16. Wilson further teaches or implies the document is an image document comprising pixels, and wherein the executing the second validation 

Young et al. teach a document is an image document comprising pixels, and wherein the executing the second validation operation includes performing a one-way function on a subset of the pixels (Received hash pairings can be analysed to facilitate determination of whether two extants of a digital object are the same or different.  Utilizing one-way hash pairings enable sensitive information regarding a digital object to remain secure, and sensitive information (and digital objects) is only shared between authenticated devices, abstract, “At 1820 a pair of one-way hash's are generated for the digital object as well as other information pertaining to the digital object to facilitate identification of the digital object and the device where it was created.  
Owing to the digital object being a new file, etc., there is no one-way hash previously associated with the digital object, and a zero hash (#.sub.0) (e.g., 2358) is generated for the digital object indicating the digital object is new and has no predecessors (e.g., the digital 

Balinksy et al. and Wilson and Young et al. are in the same art of document alteration tracking and security (Balinksy et al., abstract; Wilson, abstract; Young et al., abstract). The combination of Young et al. with Balinksy et al. and Wilson and Mather adds the functionality of a one-way hash function for pixels. It would have been obvious at the time of filing to one of ordinary skill in the art to combine the one-way function of Young et al. with the invention of Balinksy et al. and Wilson and Mather, as creating a hash for pixel values was known at the time of filing, the combination would have predictable results, and as Young et al. indicate “Utilizing one-way hash pairings enable sensitive information regarding a digital object to remain secure, and sensitive information (and digital objects) is only shared between 

Regarding claims 5 and 15 and 18, Balinksy et al. and Wilson and Mather and Young et al. disclose the method/system/CRM of claims 4, 14, and 17.   Wilson and Young et al. further teach the subset of the pixels includes one or more critical content sections, and wherein the method further comprises: identifying, before performing the one-way function and by the first computer system, the one or more critical content sections (Wilson, comparing IVCs of substantive content, which ignore unimportant changes, col. 5, lines 55-65, exclusion of elements before calculation of hash value, col. 8, lines 30-35, “Embodiments allow verification that a multi-page printed document has not been subjected to page substitution forgery by enabling reliable integrity verification of the substantive document content.  This is accomplished by excluding sources of expected false alarms, such as unprinted and/or ambiguous information, that could render a traditional hash function integrity check useless.  In operation, a document author could hash a document in accordance with an embodiment of the invention and print the hash value on each page of the document.  A later reader of the document could perform an optical character recognition (OCR) procedure on the printed document to produce a recreated electronic version, hash the recreated electronic version in accordance with an embodiment of the invention, and compare the printed hash value with the hash value for the recreated electronic version”, col. 8, lines 50-65; hash algorithm 2 (SHA-2) family of functions, or any other suitable one-way function”, col. 12, lines 1-5; Young et al., one-way hash, abstract, [0111]).
 
Claims 6-8, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Balinsky et al. (US 20120185759 A1) and Wilson (IDS: US 7676501 B2) and Mather (US 20100146013 A1) and Young et al. (US 20120330887 A1) as applied to claims 5 and 18 above, further in view of Redlich et al. (US 20080222734 A1).

Regarding claims 6, 7, 19 and 20, Balinksy et al. and Wilson and Mather and Young et al. disclose the method of claims 5 and 18. Balinksy et al. and Wilson and Mather and Young et al. do not disclose identifying the one or more critical content sections includes accessing a first content datastore, the first content datastore containing one or more first pre-defined classifiers and wherein the second computer system generates the content level security code by accessing a second content datastore, the second content datastore containing one or more second pre-defined classifiers. 

Redlich et al. teach identifying the one or more critical content sections includes accessing a first content datastore, the first content datastore containing one or more first pre-defined classifiers and wherein the second computer system generates the content level security code by accessing a second content datastore, the second content datastore containing one or more second pre-defined classifiers (“The method for securing data includes establishing a group of security sensitive items, filtering data and extracting and separating the security items from remainder data.  The filtered data are separately stored (locally on a PC or on another computer in a LAN or WAN or on the Internet.)”, abstract, automatically process every data object in a selected document, file, database, and data stream to automatically select the prioritized content, [0961], “B. A digital processing means for auditing the integrity, functionality, and security of the process which includes among other things selection of 
data management and creation of much added value.  This methodology will improve the speed and integrity of concept monitoring and indexing”, [1542], “By processing every data object in a specific document (or data stream) and selecting the critical and prioritized content, the system is creating a real-time knowledge repository.  In essence, the system is creating a growing database of important content elements forming the basis for processing of this specific document.  Results can also be applied to other content in order to fill the users data mining and content needs.  The basic assumption is that the selected raw prioritized content will be the foundation for various applications including data mining, automatic summarization, and other intelligent agents and intelligent systems”, [1556], The selection of prioritized content enables automatic indexing and intelligent categorization and possible summarization of documents and files by pattern recognition and statistics, [1558], user gets access rights to specific distributed storage locations, each can be classified with a different classification level, [1593]) [multiple types of classifiers described above as different types of content, different ways to assess content] [auditing of classifications and real-time database with updating indicates the classifiers are pre-defined]



Regarding claim 8, Balinksy et al. and Wilson and Mather and Young et al. and Redlich et al. disclose the method of claim 7. Redlich et al. further teach the one or more first pre-defined classifiers and the one or more second pre-defined classifiers are distributed from a central content datastore, and wherein the one or more first pre-defined classifiers are the same as the one or more second pre-defined classifiers (“None of the existing or proposed security technologies addresses these needs in whole, The DIGITALDOORS technologies breakthrough this barrier by providing a single system which implements each one of those four elements in a unified way.  The technologies control information flow in centralized and decentralized .
 
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Balinsky et al. (US 20120185759 A1) and Wilson (IDS: US 7676501 B2) and Mather (US 20100146013 A1) as applied to claim 1 above, further in view of Wang et al. (CN 103577765 A [Machine Translation]).

Regarding claim 10, Balinksy et al. and Wilson and Mather disclose the method of claim 1. Balinksy et al. and Wilson and Mather do not disclose the document includes one or more critical content sections, and wherein the content level security code is based on a one or more content element security codes, and wherein the one or more content element security codes correspond to the one or more critical content sections. 

Wang et al. teach a document includes one or more critical content sections, and wherein the content level security code is based on a one or more content element security codes, and wherein the one or more content element security codes correspond to the one or more critical content sections (“The invention relates to the field of digital publishing, and discloses a method for encrypting and decrypting a streaming document and a device thereof. According to the method, each part of one streaming document is encrypted at different encrypting grades, general contents can be encrypted by adopting a low-security-level rapid encryption algorithm, and important contents are encrypted by adopting a high-security-level safety encryption 

Balinksy et al. and Wilson and Wang et al. are in the same art of document alteration tracking and security (Balinksy et al., abstract; Wilson, abstract; Wang et al., abstract). The combination of Wang et al. with Balinksy et al. and Wilson and Mather adds the functionality of security codes that correspond to the one or more critical content sections. It would have been obvious at the time of filing to one of ordinary skill in the art to combine the security code correspondence of Wang et al. with the invention of Balinksy et al. and Wilson and Mather, as these correspondences were known at the time of filing, the combination would have predictable results, and as Wang et al. indicate in this way, “the demand on computing resources in a computer system is lowered, and the security of the important contents is ensured” (abstract), which will improve the overall speed and security in the document sharing system of Balinksy et al. and Wilson and Mather.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 20200267282 A1.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE M ENTEZARI HAUSMANN whose telephone number is (571)270-5084. The examiner can normally be reached 10-7 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VINCENT M RUDOLPH can be reached on (571)272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MICHELLE M ENTEZARI/Primary Examiner, Art Unit 2661